 



EXHIBIT 10.8
Execution Copy
MANAGEMENT AGREEMENT
     This Management Agreement (this “Agreement”) is entered into as of October
24, 2006 by and among (i) Omaha Acquisition Corp. (“Newco”), a Delaware
corporation, (ii) West Corporation, a Delaware corporation (the “Company”),
(iii) Quadrangle Advisors II LLC, a Delaware limited liability company
(“Quadrangle”), and (iv) THL Managers VI, LLC, a Delaware limited liability
company (“THL” and, together with Quadrangle, the “Managers”).
RECITALS
     WHEREAS, Newco has been formed for the purpose of effectuating a leveraged
recapitalization transaction (the “Transaction”) involving the Company pursuant
to that certain Agreement and Plan of Merger, dated as of May 31, 2006 (the
“Merger Agreement”), by and between Newco and the Company;
     WHEREAS, it is contemplated that on or about the date hereof, as part of
the Transaction, Newco will be merged (the “Merger”) with and into the Company
on the terms and subject to the conditions of the Merger Agreement;
     WHEREAS, to enable Newco and the Company to engage in the Transaction and
related financing and other transactions, the Managers have provided the
following financial advisory services (collectively, “Financial Advisory
Services”): (i) advice, analysis and assistance with due diligence and other
investigatory matters related to the Company, its subsidiaries and the
industries in which they operate, (ii) structural advice and assistance with the
negotiation of debt financing including senior debt facilities,
(iii) arrangement and negotiation of senior executive management incentive
arrangements and (iv) other advisory services; and
     WHEREAS, the Company desires to retain the Managers to provide certain
management and advisory services to the Company and its subsidiaries (the
Company and its subsidiaries being referred to herein collectively as the “West
Companies”), and the Managers are willing to provide such services on the terms
set forth below.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto, intending to be legally bound, hereby agree as follows:
     1. Services. Each of the Managers hereby agrees that it will provide the
following consulting and management advisory services to the West Companies:
     (a) advice in connection with the negotiation and consummation of
agreements, contracts, documents and instruments necessary to provide the West
Companies with financing on terms and conditions satisfactory to the West
Companies;

 



--------------------------------------------------------------------------------



 



     (b) financial, managerial and operational advice in connection with
day-to-day operations, including, without limitation, advice with respect to the
development and implementation of strategies for improving the operating,
marketing and financial performance of the West Companies;
     (c) advice in connection with financing, acquisition, disposition, merger,
business combination and change of control transactions involving any of the
West Companies (however structured); and
     (d) such other services (which may include financial and strategic planning
and analysis, consulting services, human resources and executive recruitment
services and other services) as such Manager and the West Companies may from
time to time agree in writing.
Each of the Managers will devote such time and efforts to the performance of
services contemplated hereby as such Manager deems reasonably necessary or
appropriate; provided, however, that no minimum number of hours is required to
be devoted by the Managers on a weekly, monthly, annual or other basis. The West
Companies acknowledge that each of the Managers’ services are not exclusive to
any of the West Companies and that each Manager will render similar services to
other persons and entities. The Managers and the West Companies understand that
the West Companies may, at times, engage one or more investment bankers or
financial advisers to provide services in addition to, but not in lieu of,
services provided by the Managers under this Agreement. In providing services to
the West Companies, each Manager will act as an independent contractor and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that no party has the right or ability to contract for or on
behalf of any other party or to effect any transaction for the account of any
other party.
     2. Payment of Fees.
     (a) The West Companies, jointly and severally, will pay to the Managers (or
such affiliates as they may respectively designate), in consideration of the
Managers providing the Financial Advisory Services, an aggregate transaction fee
(the “Transaction Fee”) in the amount of $40,000,000, such fee being payable on
the effective date of the Merger (the “Closing Date”). The Transaction Fee shall
be divided between the Managers as follows:

         
Quadrangle:
  $ 6,889,425  
THL:
  $ 33,110,575  

     (b) During the Term, the West Companies, jointly and severally, will pay to
the Managers (or such affiliates as they may respectively designate), an
aggregate annual periodic fee (the “Periodic Fee”) of $4,000,000 in exchange for
the ongoing services provided by the Managers under this Agreement, such fee
being payable by the Company quarterly in advance on or before the start of each
calendar quarter; provided, however, that the Company will pay the Periodic Fee
for the period from

-2-



--------------------------------------------------------------------------------



 



the date hereof through December 31, 2006 on the Closing Date. The Periodic Fee
will be prorated for any partial period of less than three months, and will be
divided between the Managers pro rata in proportion to the respective ownership
interests (i.e., relative share ownership) in the Company held at the time by
the investment funds affiliated with each Manager (provided that, for purposes
of this Agreement, (a) Quadrangle Capital Partners II LP, Quadrangle Capital
Partners II-A LP, Quadrangle Select Partners II LP and their respective
Affiliated Funds will be deemed to be investment funds affiliated with
Quadrangle; and (b) Thomas H. Lee Equity Fund VI, L.P., Thomas H. Lee Parallel
Fund VI, L.P., Thomas H. Lee Parallel (DT) Fund VI, L.P., Thomas H. Lee Equity
Fund VI Investors (West), L.P., Thomas H. Lee Coinvestment Partners, LP, THL
Fund VI Bridge Corp., THL Parallel Fund VI Bridge Corp., THL DT Fund VI Bridge
Corp., Putnam Investments Holdings, LLC and Putnam Investments Employees’
Securities Company III LLC and their respective Affiliated Funds will be deemed
to be investment funds affiliated with THL). In this Agreement, the term
“Affiliated Funds” shall mean, with respect to any specified investment fund,
any other investment fund that directly or indirectly controls, is controlled by
or is under common control with such specified fund or that has the same general
partner or primary investment advisor as such specified fund (or a general
partner or primary investment advisor that controls, is controlled by or is
under common control with the general partner or primary investment advisor of
such specified fund).
     (c) During the Term, the Managers will advise the West Companies in
connection with financing, acquisition, disposition and change of control
transactions involving the West Companies or any of their respective direct or
indirect subsidiaries (however structured), and the West Companies, jointly and
severally, will pay to the Managers (or such affiliates as they may respectively
designate) an aggregate fee (the “Subsequent Fee”) in connection with each such
transaction equal to one percent (1%) of the gross transaction value of such
transaction, and, in the case of an Initial Public Offering or a Change of
Control (as defined in the Stockholders Agreement, dated on or about the date
hereof, among the Company and its stockholders (the “Stockholders Agreement”) an
amount equal to the net present value (using a discount rate equal to the then
prevailing yield on U.S. Treasury Securities of like maturity) of the Periodic
Fees that would have been payable to such Managers (based on relative ownership
interest in the Company by investment funds affiliated with the Managers as of
the time immediately prior to such termination) with respect to the period from
the date of such transaction until the seventh anniversary of such transaction,
such fee to be due and payable for the foregoing services at the closing of such
transaction. Each Subsequent Fee will be divided between the Managers pro rata
in proportion to the relative ownership interest in the Company held at the time
of such transaction by the investment funds affiliated with each Manager.
     Each payment made pursuant to this Section 2 will be paid by wire transfer
of immediately available federal funds to the accounts specified on Schedule 1
hereto, or to such other account(s) as the Managers may specify to the Company
in writing prior to such payment.

-3-



--------------------------------------------------------------------------------



 



     3. Term. This Agreement will continue in full force and effect until
December 31, 2016; provided that this Agreement shall be automatically extended
each December 31 for an additional year unless the West Companies or both of the
Managers provide written notice of their desire not to automatically extend the
term of this Agreement to the other parties hereto at least 90 days prior to
such December 31; and provided further, however, that (a) the Managers may, if
both agree to do so, cause this Agreement to terminate at any time and (b) this
Agreement will terminate automatically immediately prior to an Initial Public
Offering or a Change of Control (each as defined in the Stockholder Agreement)
unless the Company and both of the Managers determine otherwise (the period on
and after the date hereof through the termination hereof being referred to
herein as the “Term”). In the event of a termination of this Agreement, the West
Companies will, jointly and severally, pay each of Quadrangle and THL (or such
affiliates as they may respectively designate) (i) all unpaid Periodic Fees
(pursuant to Section 2(b) above), Subsequent Fees (pursuant to Section 2(c)
above) and expenses (pursuant to Section 4(a) below) due with respect to periods
prior to the date of termination plus (ii) in the event of a termination
pursuant to clause (a) above that does not otherwise require payment of an
equivalent fee pursuant to Section 2(c) above, a termination fee in an amount
equal to the net present value (using a discount rate equal to the then yield on
U.S. Treasury Securities of like maturity) of the Periodic Fees that would have
been payable to such Manager (based on relative ownership interest in the
Company held by investment funds affiliated with the Managers as of the time
immediately prior to such termination) with respect to the period from the date
of termination until the seventh anniversary of such termination. The obligation
to pay that fee and the provisions of Sections 4, 5, 6, 7, 8, 9, 10, 11 and 12
of this Agreement will all survive any termination of this Agreement.
     4. Expenses; Indemnification.
     (a) Expenses. The West Companies will, jointly and severally, pay on demand
all Reimbursable Expenses. As used herein, “Reimbursable Expenses” means all (i)
expenses incurred or accrued prior to the Closing Date by any of the Managers or
their affiliates in connection with this Agreement, the Transaction or any
related transactions, consisting of their respective out-of-pocket expenses for
travel and other incidentals in connection with such transactions (including,
without limitation, all air travel (by first class on a commercial airline or by
charter, as determined by the appropriate Manager) and other travel related
expenses) and the out-of-pocket expenses and the fees and charges of (A) Ropes &
Gray LLP, (B) KPMG, LLC, (C) Steptoe & Johnson LLP, (D) Bain & Company, (E) The
Law Offices of Clayton Marsh, Esq., (F) The Payne Firm, Inc., environmental
consultants, (G) Cambridge Strategic Management Company, industry consultants,
(H) Marsh McClennan, insurance specialists, and (I) any other consultants or
advisors, appraisal or valuation firms, information or exchange agents, or other
entities retained by the Managers in connection with such transactions,
(ii) reasonable out-of-pocket expenses incurred from and after the Closing Date
relating to their affiliated funds’ investment in, the operations of, or the
services provided by the Managers to, the West Companies or any of their
affiliates from time to time (including, without limitation, all air travel (by
first class on a commercial airline or by charter, as determined by the
appropriate Manager) and other travel related expenses), (iii) reasonable
out-of-pocket legal

-4-



--------------------------------------------------------------------------------



 



expenses incurred by any Manager or its affiliates from and after Closing Date
in connection with the enforcement of rights or taking of actions under this
Agreement, under the West Companies’ certificates of incorporation and bylaws,
or under any subscription agreements, stockholders agreements, registration
rights agreements, voting agreements or similar agreements entered into with any
West Company in connection with investments in the Company and/or its
subsidiaries (subject to any applicable limitations on expense reimbursement
rights expressly set forth in such agreements) and (iv) expenses incurred from
and after the Closing Date by the Managers and their affiliates which both
Managers agree are properly allocable to the West Companies under this
Agreement.
     (b) Indemnity and Liability. The West Companies, jointly and severally,
will indemnify, exonerate and hold each of the Managers, and each of their
respective partners, shareholders, members, affiliates, directors, officers,
fiduciaries, managers, controlling Persons, employees and agents and each of the
partners, shareholders, members, affiliates, directors, officers, fiduciaries,
managers, controlling Persons, employees and agents of each of the foregoing
(collectively, the “Indemnitees”) free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and out-of-pocket expenses in connection therewith (including reasonable
attorneys’ fees and expenses) incurred by the Indemnitees or any of them before
or after the date of this Agreement (collectively, the “Indemnified
Liabilities”), as a result of, arising out of, or in any way relating to
(i) this Agreement, the Transaction, any transaction to which a West Company is
a party, or any other circumstances with respect to a West Company or
(ii) operations of, or services provided by any of the Managers to, the West
Companies, or any of their affiliates from time to time (including but not
limited to any indemnification obligations assumed or incurred by any Indemnitee
to or on behalf of the Company, or any of its accountants or other
representatives, agents or affiliates) except for any such Indemnified
Liabilities arising on account of such Indemnitee’s gross negligence or willful
misconduct. If and to the extent that the foregoing undertaking may be
unavailable or unenforceable for any reason, the Company hereby agrees to make
and to cause the West Companies to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities that is permissible
under applicable law. For purposes of this Section 4(b), “gross negligence or
willful misconduct” will be deemed to have occurred only if so found in a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any of the foregoing limitations is so determined to
apply to any Indemnitee as to any previously advanced indemnity payments made by
the West Companies, then such payments shall be promptly repaid by such
Indemnitee to the West Companies. The rights of any Indemnitee to
indemnification hereunder will be in addition to any other rights any such
person may have under any other agreement or instrument referenced above or any
other agreement or instrument to which such Indemnitee is or becomes a party or
is or otherwise becomes a beneficiary or under law or regulation. None of the
Indemnitees will in any event be liable to the West Companies or any of their
affiliates for any act or omission suffered or taken by such Indemnitee that
does not constitute gross negligence or willful misconduct. If the Indemnitees
related to each

-5-



--------------------------------------------------------------------------------



 



of the Managers are similarly situated with respect to their interests in
connection with a matter that may be an Indemnified Liability and such
Indemnified Liability is not based on a Third-Party Claim, the Indemnitees may
enforce their rights pursuant to this Section 4(b) with respect to such matter
only with the consent of both Managers. In this Agreement, “Person” means any
individual or corporation, association, partnership, limited liability company,
joint venture, joint stock or other company, business trust, trust,
organization, or other entity of any kind. A “Third-Party Claim” means any
(i) claim brought by a Person other than a West Company, a Manager or any
indemnified Person related to a Manager and (ii) any derivative claim brought in
the name of a West Company that is initiated by a Person other than a Manager or
any indemnified Person related to a Manager.
     5. Disclaimer and Limitation of Liability; Opportunities.
     (a) Disclaimer; Standard of Care. None of the Managers makes any
representations or warranties, express or implied, in respect of the services to
be provided by any Manager hereunder. In no event will any of the Managers be
liable to the West Companies or any of their affiliates for any act, alleged
act, omission or alleged omission that does not constitute gross negligence or
willful misconduct of such Manager as determined by a final, non-appealable
determination of a court of competent jurisdiction.
     (b) Freedom to Pursue Opportunities. In recognition that each Manager and
its respective Indemnitees currently have, and will in the future have or will
consider acquiring, investments in numerous companies with respect to which each
Manager or its respective Indemnitees may serve as an advisor, a director or in
some other capacity, and in recognition that each Manager and its respective
Indemnitees have myriad duties to various investors and partners, and in
anticipation that the West Companies, on the one hand and each of the Managers
(or one or more affiliates, associated investment funds or portfolio companies),
on the other hand, may engage in the same or similar activities or lines of
business and have an interest in the same areas of corporate opportunities, and
in recognition of the benefits to be derived by the West Companies hereunder and
in recognition of the difficulties that may confront any advisor who desires and
endeavors fully to satisfy such advisor’s duties in determining the full scope
of such duties in any particular situation, the provisions of this Section 5(b)
are set forth to regulate, define and guide the conduct of certain affairs of
the West Companies as they may involve such Manager. Except as a Manager may
otherwise agree in writing after the date hereof:
     (i) Such Manager and its respective Indemnitees will have the right: (A) to
directly or indirectly engage in any business (including, without limitation,
any business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, the Company and its subsidiaries), (B) to
directly or indirectly do business with any client or customer of the Company
and its subsidiaries, (C) to take any other action that such Manager believes in
good faith is necessary to or appropriate to fulfill its obligations as
described in the first

-6-



--------------------------------------------------------------------------------



 



sentence of this Section 5(b), and (D) not to present potential transactions,
matters or business opportunities to the West Companies or any of their
subsidiaries, and to pursue, directly or indirectly, any such opportunity for
itself, and to direct any such opportunity to another person.
     (ii) Such Manager and its respective Indemnitees will have no duty
(contractual or otherwise) to communicate or present any corporate opportunities
to the West Companies or any of their affiliates or to refrain from any actions
specified in Section 5(b)(i), and the West Companies, on their own behalf and on
behalf of their affiliates, hereby renounce and waive any right to require such
Manager or any of its Indemnitees to act in a manner inconsistent with the
provisions of this Section 5(b).
     (iii) None of such Manager, nor any of its Indemnitees will be liable to
the West Companies or any of their affiliates for breach of any duty
(contractual or otherwise) by reason of any activities or omissions of the types
referred to in this Section 5(b) or of any such person’s participation therein.
     (c) Limitation of Liability. In no event will any of the Managers or any of
their Indemnitees be liable to the West Companies or any of their affiliates or
either of the other Managers or their Indemnitees for any indirect, special,
incidental or consequential damages, including, without limitation, lost profits
or savings, whether or not such damages are foreseeable, or for any third party
claims (whether based in contract, tort or otherwise), relating to the services
to be provided by the Managers hereunder.
     6. Assignment, etc. Except as provided below, no party hereto has the right
to assign this Agreement without the prior written consent of each of the other
parties. Notwithstanding the foregoing, (a) any Manager may assign all or part
of its rights and obligations hereunder to any of its respective affiliates that
provides services similar to those called for by this Agreement and (b) the
provisions hereof for the benefit of Indemnitees other than the Managers
themselves shall also inure to the benefit of such other Indemnitees and their
successors and assigns.
     7. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement will be effective, unless in writing and executed by
both Managers and the Company (or their respective successors); provided, that
any Manager may individually agree to waive or reduce any fee to which it is
entitled pursuant to this Agreement, and, unless otherwise directed by such
Manager, such waived portion shall revert to the West Companies. No waiver on
any one occasion will extend to or effect or be construed as a waiver of any
right or remedy on any future occasion. No course of dealing of any person nor
any delay or omission in exercising any right or remedy will constitute an
amendment of this Agreement or a waiver of any right or remedy of any party
hereto.

-7-



--------------------------------------------------------------------------------



 



     8. Governing Law; Jurisdiction.
     (a) Choice of Law. This Agreement and all matters arising under or related
to this Agreement will be governed by and construed in accordance with the
domestic substantive laws of the State of New York without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.
     (b) Consent to Jurisdiction. Each of the parties agrees that all actions,
suits or proceedings arising out of, based upon or relating to this Agreement or
the subject matter hereof will be brought and maintained exclusively in the
federal and state courts of the State of New York, County of New York. Each of
the parties hereto by execution hereof (i) hereby irrevocably submits to the
jurisdiction of the federal and state courts in the State of New York, County of
New York for the purpose of any action, suit or proceeding arising out of or
based upon this Agreement or the subject matter hereof and (ii) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, suit or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that it is immune from extraterritorial injunctive relief or other
injunctive relief, that its property is exempt or immune from attachment or
execution, that any such action, suit or proceeding may not be brought or
maintained in one of the above-named courts, that any such action, suit or
proceeding brought or maintained in one of the above-named courts should be
dismissed on grounds of forum non conveniens, should be transferred to any court
other than one of the above-named courts, should be stayed by virtue of the
pendency of any other action, suit or proceeding in any court other than one of
the above-named courts, or that this Agreement or the subject matter hereof may
not be enforced in or by any of the above-named courts. Notwithstanding the
foregoing, to the extent that any party hereto is or becomes a party in any
litigation in connection with which it may assert indemnification rights set
forth in this Agreement, the court in which such litigation is being heard will
be deemed to be included in clause (i) above. Each of the parties hereto hereby
consents to service of process in any such suit, action or proceeding in any
manner permitted by the laws of the State of New York, agrees that service of
process by registered or certified mail, return receipt requested, at the
address specified in or pursuant to Section 10 is reasonably calculated to give
actual notice and waives and agrees not to assert by way of motion, as a defense
or otherwise, in any such action, suit or proceeding any claim that service of
process made in accordance with Section 10 does not constitute good and
sufficient service of process. The provisions of this Section 8 will not
restrict the ability of any party to enforce in any court any judgment obtained
in a federal or state court of the State of New York.
     (c) Waiver of Jury Trial. To the extent not prohibited by applicable law
that cannot be waived, each of the parties hereto hereby waives, and covenants
that it will not assert (whether as plaintiff, defendant, or otherwise), any
right to trial by jury in any forum in respect of any issue, claim, demand,
cause of action, action, suit or proceeding arising out of or based upon this
Agreement or the subject matter hereof,

-8-



--------------------------------------------------------------------------------



 



in each case whether now existing or hereafter arising and whether in contract
or tort or otherwise. Each of the parties hereto acknowledges that it has been
informed by each other party that the provisions of this Section 8(c) constitute
a material inducement upon which such party is relying and will rely in entering
into this Agreement and the transactions contemplated hereby. Any of the parties
hereto may file an original counterpart or a copy of this Agreement with any
court as written evidence of the consent of each of the parties hereto to the
waiver of its right to trial by jury.
     9. Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.
     10. Notice. All notices, demands, and communications required or permitted
under this Agreement shall be in writing and shall be effective if served upon
such other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party shall
have specified by notice to each other party) if (i) delivered personally,
(ii) sent and received by facsimile or (iii) sent by certified or registered
mail or by Federal Express, DHL, UPS or any other comparably reputable overnight
courier service, postage prepaid, to the appropriate address as follows:
If to a West Company, to it at:
West Corporation
11808 Miracle Hills Drive
Omaha, Nebraska 68154
Facsimile: (402) 963-1211
Attention: General Counsel
with copies to:
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Facsimile: (617) 951-7050
Attention: David C. Chapin & Patrick Diaz
If to Quadrangle, to:
c/o Quadrangle Advisors II, LLC
375 Park Avenue
New York, New York 10152
Facsimile: (212) 418-1701
Attention: Joshua Steiner & David Crosby

-9-



--------------------------------------------------------------------------------



 



with copies to:
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Facsimile: (617) 951-7050
Attention: David C. Chapin & Patrick Diaz
If to THL, to:
c/o Thomas H. Lee Partners
100 Federal Street
Boston, Massachusetts 02110
Facsimile: (617) 227-3514
Attention: Anthony DiNovi & Soren Oberg
with copies to:
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Facsimile: (617) 951-7050
Attention: David C. Chapin & Patrick Diaz
     Unless otherwise specified herein, such notices or other communications
will be deemed effective, (a) on the date received, if personally delivered or
sent by facsimile during normal business hours, (b) on the business day after
being received if sent by facsimile other than during normal business hours,
(c) one business day after being sent for overnight delivery by Federal Express,
DHL or UPS or other comparably reputable delivery service and (d) five business
days after being sent by registered or certified mail. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.
     11. Severability. If in any judicial or arbitral proceedings a court or
arbitrator refuses to enforce any provision of this Agreement, then such
unenforceable provision will be deemed eliminated from this Agreement for the
purpose of such proceedings to the extent necessary to permit the remaining
provisions to be enforced. To the full extent, however, that the provisions of
any applicable law may be waived, they are hereby waived to the end that this
Agreement be deemed to be valid and binding agreement enforceable in accordance
with its terms, and in the event that any provision hereof is found to be
invalid or unenforceable, such provision will be construed by limiting it so as
to be valid and enforceable to the maximum extent consistent with and possible
under applicable law.
     12. Counterparts. This Agreement may be executed in any number of
counterparts and by each of the parties hereto in separate counterparts, each of
which when so executed will

-10-



--------------------------------------------------------------------------------



 



be deemed to be an original and all of which together shall constitute one and
the same agreement.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed on its behalf as an instrument under seal as of the date first above
written by its officer or representative thereunto duly authorized.

         
THE COMPANY:
  West Corporation    
 
       
 
  /s/ Thomas B. Barker    
 
       
 
  Name: Thomas B. Barker    
 
  Title: Chief Executive Officer    
 
       
NEWCO:
  Omaha Acquisition Corp.    
 
       
 
  /s/ Jeff Swenson    
 
       
 
  Name: Jeff Swenson    
 
  Title: Vice President and Treasurer    
 
       
Quadrangle:
  Quadrangle Advisors II LLC    
 
       
 
  /s/ Joshua L. Steiner    
 
       
 
  Name: Joshua L. Steiner    
 
  Title: Managing Member    
 
       
THL:
  THL Managers VI, LLC         By: Thomas H. Lee Partners, L.P., its managing
member
By: Thomas H. Lee Advisors, LLC, its general partner
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg    
 
  Title: Managing Director    

 